Citation Nr: 1647976	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  08-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound to left (non-dominant) Muscle Group I.

2.  Entitlement to a rating in excess of 20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II.

3.  Entitlement to a rating in excess of 10 percent prior to July 8, 2012, and in excess of 40 percent after July 9, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XX.

4.  Entitlement to a rating in excess of 10 percent prior to July 8, 2012, and in excess of 20 percent after July 9, 2012, for residuals of a gunshot wound injury to Muscle Group XXI.

5.  Entitlement to a compensable rating for residuals of fractures to the third, fourth, fifth, and sixth left ribs.


REPRESENTATION

Veteran represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1967 to November 1969, to include honorable service in the Republic of Vietnam and was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is of record.

In March 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  Prior to July 8, 2012, the Veteran's residuals of a gunshot wound to left Muscle Group I did not result in a severe disability.

2.  After July 9, 2012, the Veteran is in receipt of the maximum schedular rating for his residuals of a gunshot wound to left Muscle Group I under Diagnostic Code 5301.

3.  Prior to July 8, 2012, the Veteran's residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II did not result in a severe disability.

4.  After July 9, 2012, the Veteran is in receipt of the maximum schedular rating for his left clavicle fracture and scarring of Muscle Group II under Diagnostic Code 5302.

5.  Prior to July 8, 2012, the Veteran's residuals of a gunshot wound to the left shoulder Muscle Group XX resulted in a moderately severe disability.

6.  After July 9, 2012, the Veteran is in receipt of the maximum schedular rating for his residuals of a gunshot wound to the left shoulder Muscle Group XX under Diagnostic Code 5320.

7.  Prior to July 8, 2012, the Veteran's residuals of a gunshot wound injury to Muscle Group XXI resulted in a moderately severe disability.

8.  After July 9, 2012, the Veteran is in receipt of the maximum schedular rating for his residuals of a gunshot wound injury to Muscle Group XXI under Diagnostic Code 5321.

9.  The Veteran's residuals of fractures to the third, fourth, fifth, and sixth left ribs are not shown to have required the removal of one rib or the resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of  20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound to left Muscle Group I have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5301 (2015).

2.  The criteria for a rating in excess of 20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5302 (2015).

3.  The criteria for a rating 20 percent prior to July 8, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XX has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2015).

4.  The criteria for a rating in excess of 40 percent after July 9, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XX have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2015).

5.  The criteria for a rating 20 percent prior to July 8, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XXI has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5321 (2015).

6.  The criteria for a rating in excess of 20 percent after July 9, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XXI have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5321 (2015).

7.   The criteria for a compensable rating for residuals of fractures to the third, fourth, fifth, and sixth left ribs have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.73, Diagnostic Code 5297 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2011.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


 Residuals of a Gunshot Wound

In March 2005, the Veteran filed a claim for increased ratings for his residuals from a gunshot wound, which was denied by a January 2006 rating decision.  The Veteran asserts that he is entitled to higher ratings.  The Veteran is right handed, as such, his left upper extremity is considered non-dominant.

Muscle Group damage is evaluated according to whether the disability occurred in the dominant or non-dominant shoulder, and is categorized as slight, moderate, moderately severe, or severe.  See 38 C.F.R. §§ 4.55, 4.56, and 4.73.  38 C.F.R. § 4.56 (c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Finally, a "severe disability" of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56 (d)(4).

In addition, for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55 (d).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).

Regarding Muscle Group I, the Veteran is currently assigned a 20 percent rating prior to July 8, 2012, and a 30 percent after July 9, 2012, under Diagnostic Code 5301.  Muscle Group I is the extrinsic muscles of the shoulder girdle including the trapezius, levator scapulae and serratus magnus.  For the non-dominant extremity, a 20 percent rating is assigned for a moderately severe disability, and the maximum 30 percent rating is assigned for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Regarding Muscle Group II, the Veteran is currently assigned a 20 percent rating prior to July 8, 2012, and a 30 percent after July 9, 2012, under Diagnostic Code 5302.  Muscle Group II is the extrinsic muscles of shoulder girdle including the pectoralis major II, latissimus dorsi and teres major, pectoralis minor and rhomboid.  For the non-dominant extremity, a 20 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately severe disability, and the maximum 30 percent rating is assigned for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5302.

Regarding Muscle Group XX, the Veteran is currently assigned a 10 percent rating prior to July 8, 2012, and a 40 percent after July 9, 2012, under Diagnostic Code 5320.  Muscle Group XX is the spinal muscles including the sacrospinalis.  For the cervical and thoracic regions, a 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately severe disability, and the maximum 40 percent rating is assigned for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5320.

Regarding Muscle Group XXI, the Veteran is currently assigned a 10 percent rating prior to July 8, 2012, and a 20 percent after July 9, 2012, under Diagnostic Code 5321.  Muscle Group XXI is the muscles of respiration including the thoracic muscle group.  A 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately severe disability, and the maximum 30 percent rating is assigned for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.

In June 2005, the Veteran was afforded a VA examination.  He reported having constant pain and stiffness with loss of strength and restricted movement.  The examiner noted that the Muscle Groups involved were I, II, XX, and XXI.  The examiner noted that there were signs of impaired coordination including the inability to raise his arm.  The Veteran had 3/5 strength for all Muscle Groups I, II, XX, and XXI.  The examiner indicated that the muscle injury resulted in weakness and incoordination.  The Veteran left shoulder had reduced flexion to 120 degrees, reduced abduction to 100 degrees, and reduced external rotation to 30 degrees, all with pain.  He had normal internal rotation to 90 degree without pain.  Repetitive testing resulted in additional functional limitations due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner reported that these factors further limited joint function by 10 degrees due to muscle cramps and jerking.  The examiner reported that the Veteran had a "moderately severe" disability of Muscle Groups I, II, XX, and XXI.

The Veteran's treatment records during the periods on appeal show left shoulder complaints including pain, tenderness, tremors, and reduced range of motion.

In February 2008, the Veteran was afforded a VA examination.  The Veteran reported loss of strength, weakness, easy fatigability, pain, impairment of coordination, inability to control movement well, and limited mobility.  The Veteran's left shoulder showed tenderness and guarding of movement.  The Veteran retained normal flexion, external rotation, and internal rotation, but had reduced abduction to 140 degrees.  Repetitive testing resulted in additional functional limitations due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner did not report any change in the Veteran's diagnoses.

In October 2009, the Veteran was afforded a VA examination.  The Veteran reported experiencing pain, loss of strength, weakness, easy fatigability, and impairment of coordination.  The examiner noted that the Muscle Groups involved were I, II, XX, and XXI.  Regarding Muscle Group I, the examiner noted a muscle wound and reduced strength of 4/5.  Regarding Muscle Group II, the examiner noted a muscle wound.  The Veteran's left shoulder showed tenderness and guarding of movement.  There was no left shoulder ankylosis.  The Veteran retained normal flexion, external rotation, and internal rotation, but had reduced abduction to 130 degrees.  Repetitive testing resulted in additional functional limitations due to pain, weakness, and lack of endurance.  The examiner reported that there was no change in the Veteran's diagnoses.

In July 2012, the Veteran was afforded a VA examination.  He reported having constant pain.  The Veteran left shoulder had reduced flexion to 60 degrees with pain at 50 degrees, reduced abduction to 60 degrees.  Repetitive testing resulted in less movement than normal, weakened movement, and pain.  The examiner noted that the Veteran had deformity and atrophy of disuse.  The Veteran had reduced 3/5 strength.  The examiner noted there was no ankylosis.  The examiner indicated that the Veteran had ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  The examiner indicated that the Veteran had some impairment of muscle tonus, some loss of muscle substance, visible or measurable atrophy, and tests of endurance or coordinated movements compared with the corresponding muscle of the uninjured side indicate severe impairment of function.  The examiner indicated that the Veteran had loss of power, weakness, lowered threshold of fatigue, and fatigue-pain.

Regarding the Veteran's residuals of a gunshot wound to left Muscle Group I, prior to July 8, 2012, the record does not support findings consistent with a severe disability.  The June 2005 VA examiner reported that the Veteran had a "moderately severe" disability of Muscle Group I.  The February 2008 and October 2009 VA examiners did not indicate any change in the Veteran's disability level.  Thus, the record does not demonstrate findings consistent with a "severe" disability, which is consistent with a higher 30 percent rating.  As such, a rating in excess of 20 percent prior to July 8, 2012, for the Veteran's residuals of a gunshot wound to left Muscle Group I is not warranted.  Accordingly, the Veteran's claim is denied.

As of July 9, 2012, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5301 for his residuals of a gunshot wound to left Muscle Group I.  As such, a rating in excess of 30 percent after July 9, 2012, is not warranted.  Accordingly, the Veteran's claim is denied.

Regarding the Veteran's for residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II, prior to July 8, 2012, the record does not support findings consistent with a severe disability.  The June 2005 VA examiner reported that the Veteran had a "moderately severe" disability of Muscle Group II.  The February 2008 and October 2009 VA examiners did not indicate any change in the Veteran's disability level.  Thus, the record does not demonstrate findings consistent with a "severe" disability, which is consistent with a higher 30 percent rating.  As such, a rating in excess of 20 percent prior to July 8, 2012, for the Veteran's for residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II is not warranted.  Accordingly, the Veteran's claim is denied.

As of July 9, 2012, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5302 for his residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II.  As such, a rating in excess of 30 percent after July 9, 2012, is not warranted.  Accordingly, the Veteran's claim is denied.

Regarding the Veteran's residuals of a gunshot wound to the left shoulder Muscle Group XX, prior to July 8, 2012, the June 2005 VA examiner reported that the Veteran had a "moderately severe" disability of Muscle Group XX, which is consistent with a higher 20 percent rating.  As such, the Veteran meets the schedular criteria for a 20 percent rating from March 22, 2005, to July 8, 2012.  Accordingly, the Veteran's claim is granted for this period.

As of July 9, 2012, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5320 for his residuals of a gunshot wound to the left shoulder Muscle Group XX.  As such, a rating in excess of 40 percent after July 9, 2012, is not warranted.  Accordingly, the Veteran's claim is denied.

Regarding the Veteran's residuals of a gunshot wound to the left shoulder Muscle Group XXI, prior to July 8, 2012, the June 2005 VA examiner reported that the Veteran had a "moderately severe" disability of Muscle Group XXI, which is consistent with a higher 20 percent rating.  As such, the Veteran meets the schedular criteria for a 20 percent rating from March 22, 2005, to July 8, 2012.  Accordingly, the Veteran's claim is granted for this period.

As of July 9, 2012, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5321 for his residuals of a gunshot wound to the left shoulder Muscle Group XXI.  As such, a rating in excess of 40 percent after July 9, 2012, is not warranted.  Accordingly, the Veteran's claim is denied.

Residuals of a Fracture of the Third, Fourth, Fifth, and Sixth Ribs

In March 2005, the Veteran filed his claim for an increased rating, which was denied by a January 2006 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's residuals of a fracture of the third, fourth, fifth, and sixth ribs are rated under Diagnostic Code 5299-5297.  Removal of one rib or resection of two or more ribs without regeneration is rated at 10 percent disabling.  Removal of two ribs is rated at 20 percent disabling.  Removal of three or four ribs is rated at 30 percent disabling.  Removal of five or six ribs is rated at 40 percent disabling.  Removal of more than six ribs is rated at 50 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5297.

The Veteran's medical records do not document the removal of any ribs.

In June 2005 and October 2009, the Veteran was afforded VA examinations.  He reported receiving no treatment for his ribs.  X-rays showed residuals of four fractured ribs.

As the Veteran's medical record does not document the removal or resection of any ribs, the criteria for a compensable evaluation for residuals of a fracture of the third, fourth, fifth, and sixth ribs is denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of  20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound to left Muscle Group I is denied.

A rating in excess of 20 percent prior to July 8, 2012, and in excess of 30 percent after July 9, 2012, for residuals of a gunshot wound with a left clavicle fracture and scarring of Muscle Group II is denied.

A rating of 20 percent for residuals of a gunshot wound to the left shoulder Muscle Group XX, but no higher, is granted, effective March 22, 2005 to July 8, 2012, subject to the provision governing the award of monetary benefits.

A rating in excess of 40 percent after July 9, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XX is denied.

A rating of 20 percent for residuals of a gunshot wound to the left shoulder Muscle Group XXI, but no higher, is granted, effective March 22, 2005 to July 8, 2012, subject to the provision governing the award of monetary benefits.

A rating in excess of 20 percent after July 9, 2012, for residuals of a gunshot wound to the left shoulder Muscle Group XXI is denied.

A compensable rating for residuals of fractures to the third, fourth, fifth, and sixth left ribs is denied.

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


